Citation Nr: 1522326	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 7, 2009, and a rating of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to evaluate the claim for an increased rating for PTSD was in August 2012.  During his April 2015 hearing, the Veteran alleged a worsening of symptoms.  Specifically, he described increased nightmares, anxiety, memory problems and panic attacks.  He asserts that his psychiatric symptoms render him unemployable.  In support of his claim, the Veteran submitted a February 2015 report from a VA licensed clinical social worker (LCSW), who reported that the Veteran's psychiatric symptoms had worsened in recent years.  Although the social worker opined as to the level of social and occupational impairment, such opinion does not appear entirely consistent with other evidence  of record.  Accordingly, a VA examination is warranted. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the Veteran has asserted that he is unemployable due to his due to the service-connected PTSD, this claim is inextricably intertwined with the claim for an increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  After the above development is completed, schedule the Veteran for a VA examination to address the extent and severity of his PTSD.  The claim file must be made available to the examiner.  All necessary tests are to         be conducted.  The examiner should address all symptomatology of the Veteran's PTSD and its impact   on his occupational and social functioning.  The examiner should opine whether the Veteran's PTSD renders him unable to maintain gainful employment. 

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




